MEMORANDUM AND ORDER
NEESE, Senior District Judge,
by Designation and Assignment.
On September 11, 1987 the debtor-appellant Ms. Karen Yvette Smith filed timely a notice of appeal from an order of a bankruptcy court within this district, entering a summary judgment against her and dismissing her complaint. Rule 8006, Bankruptcy Rules, required the appellant to designate items to be included in the record on appeal and a statement of issues to be presented within 10 days after the filing of such notice of appeal; she has yet to make the required designation.
Thus, pursuant to Rule 17, Local Rules of Court, this Court must summarily affirm the appealed order of the bankruptcy court.
The appellee’s motion for dismissal hereby is GRANTED, and the instant appeal is DISMISSED for the appellant’s procedure to comply with the pertinent rule.